                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO
                           Judge Daniel D. Domenico

Civil Action No. 17-cv-00443-DDD-NYW

JENNIFER M. WEISS,

      Plaintiff,

v.

BANNER HEALTH,

      Defendant.


                                     ORDER

I.    INTRODUCTION

      This matter is before the Court following the denial of healthcare benefits

governed by the Employee Retirement Income Security Act (“ERISA”). Defendant

Banner Health is the plan sponsor of the Banner Health Master Health and Welfare

Benefit Plan (“the Plan”). Plaintiff Jennifer Weiss was an employee of Banner

Health and a participant under the Plan.

      Plaintiff submitted a pre-authorization claim for knee surgery involving a

procedure known as Autologous Chondrocyte Implantation (“ACI”). Banner Plan

Administration (“Banner”), the plan administrator, denied her claim and

administrative appeal because the procedure did not meet the Plan’s definition of

“medically necessary.” Upon Ms. Weiss’s request, a final external review was

conducted and the reviewer upheld the denial of the claim. Ms. Weiss then filed this

lawsuit, arguing that Banner wrongfully denied her claim.
         Banner previously filed a Motion to Dismiss, asserting that dismissal was

warranted because Plaintiff failed to file the case in the United States District of

Arizona as required by the forum selection clause in the Plan, and within the one

year contractual limitations period provided by the Plan. The Court denied the

motion in an Order of December 20, 2017 (Doc. 35). 1 Banner now reasserts these

arguments as a basis to deny Plaintiff=s claim, but the Court denies them for the

same reasons expressed in the December 20, 2017 Order. Nothing in the

Administrative Record now before the Court changes that analysis, and Banner has

not shown any grounds that justify reconsideration. See Servants of the Paraclete v.

Does, 204 F.3d 1005, 1012 (10th Cir. 2000).

         This matter has been fully briefed by the parties. (Docs. 51, 52, 56.) The

parties also filed a Joint Motion for Determination (Doc. 57), which is granted

consistent with this Order.

II.      FACTS

         Plaintiff worked for Banner as an ICU nurse (Docs. 51, 52, Administrative

Record (“R.”) at 184-188) and was covered by the Plan. (R. 136, 314, 338.) 2 In 2013,

Plaintiff began to experience intractable knee pain with walking, standing, lifting,

climbing, and other activities. (R. 138, 144.) She was diagnosed with an




1      This matter was reassigned to the undersigned upon Judge Daniel’s passing.
(Doc. 58.)
2        The Administrative Record is attached to the Opening Brief and Response
Brief.

                                             2
osteochondral injury, with a “full thickness chondral lesion” of the right knee/patella.

(R. 134, 144, 338.)

      After the failure of conservative treatment and a surgical procedure (R. 138,

295), Dr. Sides, the Banner-employed orthopedic surgeon who was initially treating

Plaintiff, referred her in May 2014 to orthopedic surgeon Dr. Gersoff “to assess the

need for . . . ACI.” (R. 135-138, 150.) Plaintiff contends that ACI surgery has been

recognized for over 20 years in lieu of knee replacement. 3

       On August 7, 2014, Dr. Gersoff, who has extensive experience with ACI,

requested that Banner pre-authorize ACI surgery. (R. 143-44, 154-164, 222.) He

wrote a supporting letter stating that “[b]ased on my experience, the literature on

treating cartilage defects, the nature of the injury and the patient’s history, I believe

ACI surgery is the best treatment option. I feel it is medically necessary. . . .” (R. 158)

(emphasis in original.) Dr. Gersoff also stated that there is a “wealth of clinical

evidence supporting” ACI, including a recent published article. (Id.)

      By letter dated August 11, 2014, Banner denied the request for authorization

of ACI surgery based upon applicable the Milliman Care Guidelines (“Milliman

Guidelines”). (R. 171-72, see also 169-70.) While it noted that the request for surgery




3     ACI is a two-step procedure, beginning with the “arthroscopic examination of
the chondral lesion followed by harvesting of cartilage from a lesser weight-bearing
portion of the knee.” (R. 165). The cartilage is “sent for chondrocyte isolation and
culture in the laboratory,” and then the “chondrocytes are injected into the defect
and covered with a periosteal patch, which is sutured to the edge of the defect.” (Id.)


                                            3
“was reviewed by our doctor reviewer,” it stated that it “uses [Milliman Guidelines]

for decision making.” Banner concluded:

             Per [Milliman Guidelines] A-0415 Autolgous [sic]
             Chondrocyte Implantation, Knee, Current role remains
             uncertain. Based on review of existing evidence, there are
             currently no clinical indications for this technology.

(R. 171.) Banner asserts that Milliman Guidelines A-0415 references several studies

and various medical literature to conclude there is insufficient evidence to establish

that ACI surgery is medically proven as effective treatment. (R. 165-67.)

      Plaintiff submitted an administrative appeal pursuant to the Plan, which

included another letter from Dr. Gersoff in support of the ACI surgery. (R. 184-88,

222-23.) The Plan provides that Banner will consult with a medical expert during

the review of the claim. Banner selected James S. Kort, M.D., an orthopedic surgeon

who works for Banner, to do the review. (R. 181, 291-96, 338-39.) It advised Dr. Kort

that it had relied on the Milliman Guidelines in finding that the ACI surgery was

not medically necessary. (R. 292, 294-96.)

      Dr. Kort stated that he would approve the procedure. (R. 296.) He noted that

he had “reviewed materials transmitted to him including a limited medical history,

operative report, and an appeal by the patient and treating physician and literature

submitted by both the reviewing physician and treating physician.” (R. 293.) Dr.

Kort further stated that while he had never performed the procedure, he had “read a

number of articles regarding the procedure,” attended meetings discussing it, and

served as chairperson of the Connecticut State Medical Society Committee on the

Medical Aspects of Sports. (Id.)
                                             4
      Dr. Kort then stated that “ACI is not a new procedure”; that “a great deal of

laboratory and clinical research has been performed to try to determine its

effectiveness, role in orthopedic management and to improve its application”; and

that “[t]his research has been in the mainstream of orthopedic surgery involving

highly respected orthopedic surgeons at the leading hospitals.” (R. 294.) He further

stated that “ACI is a respected technique and not a ‘fringe’ procedure” and that it “is

not purely experimental in that there is a significant body of literature and opinion

supporting its application and effectiveness.” (Id.) “Review of the operative note and

approximately 50 pages of criteria for the procedure by numerous insurance carriers

would indicate that the patient does meet the published criteria.” (Id.) Dr. Kort

concluded: “[I]t is my opinion that the proposed procedure is reasonable and

appropriate from a purely orthopedic view point.” (R. 295-96.)

      Banner then issued an “Appeal Notice of Denial Determination,” upholding

the original benefit determination and denying the request for coverage of ACI.

(R.301-04.) It stated that “[the] Appeals & Grievance Committee carefully considered

all the information submitted, along with the application of the Plan provisions,” and

that the appeal “was reviewed by a medical doctor who was involved in the initial

review of this request.” (R. 301.) It did not mention Dr. Kort by name or mention

that Dr. Kort found ACI reasonable and appropriate.

      As to the findings relevant to the determination, Banner stated that “Banner

Health Plan utilizes Milliman Guidelines . . . in making decisions,” and that this was

“a non-covered service” under the Milliman Guidelines. (R. 301.) The same language

                                           5
from the Guidelines was cited by Banner on the appeal as in the initial denial.

(R. 172, 301; see also R. 338-39 (“Denial upheld by A&G Committee based on” the

Milliman Guidelines)).

      Plaintiff thereafter requested a voluntary “external review request” under the

terms of the Plan. (R. 314, 320, 404-06.) The Request for External Review stated that

Plaintiff disagreed with Banner’s decision “because there was absolutely no

orthopedic surgeon/specialist representation in any of Banner’s appeal decisions.” (R.

404.) Plaintiff further stated in the Request that “[t]here is a large amount of

documentation provided that supports [ACI] especially in my specific case that

needs to be thoroughly reviewed by an orthopedic surgeon/specialist who has

expertise in this procedure.” (Id.)

      Medical Review Institute of America, Inc. (“MRI”), an independent review

organization, conducted the external review of the claim. (R. 405-412.) MRI noted

that the reason given to it for the previous denial by Banner was the Milliman

Guidelines. (R.406.) MRI retained an unidentified board-certified orthopedic surgeon

to conduct the review. (Id.) It upheld the denial of Banner’s adverse determinations

in a letter to Plaintiff dated February 20, 2015. (R. 405-12.)

      MRI stated in its denial that “[i]n the performance of the review, we reviewed

the medical records and documentation provided by the involved parties.” (R. 405.)

Its “Final External Review Decision” upheld Banner’s determination because “[t]he

proposed Autonomous Chondrocyte Implantation Knee is not medically necessary

based on Milliman Guidelines and applicable plan language.” (R. 406.)

                                           6
        The “Explanation of Findings” in MRI’s letter, which may have been written

by the surgeon retained by MRI to conduct the review, also stated that “[t]he

proposed [ACI] of the knee is not medically necessary for this patient based on

[Milliman Guidelines] and applicable plan language.” (R.409). The reviewer

explained that the Milliman Guidelines
              do not support the use of [ACI] [and] that “evidence is
              insufficient, conflicting, or poor and demonstrates an
              incomplete assessment of net benefit vs harm; additional
              research is recommended. A systematic review concluded
              that there is insufficient evidence to draw conclusions on
              the use of [ACI] for full-thickness articular cartilage
              defects.”

(R.409-10 (quoting Milliman Guidelines)).

        The reviewer then discussed the Plan criteria for a procedure to qualify as

being “Medically Necessary.” (R. 410.) The reviewer found that two criteria were

satisfied. (Id.) However, the reviewer found that the “Medically Necessary” criteria

requiring that the procedure be medically proven to be effective treatment of the

condition was not satisfied for the requested ACI,

              as there are no well conducted randomized controlled
              studies [and] cohort studies in the published peer
              reviewed literature demonstrating the safety, efficacy,
              and improved long term outcomes of the procedure for full
              thickness cartilage defects. There are numerous Level IV
              studies published on the efficacy of ACI for symptomatic
              lesions of the patella in small series with short to
              midterm follow up which does not satisfy the plan
              language requirements of medical necessity.

(Id.)




                                            7
       The reviewer noted that several letters of appeal were provided which

“identified that the patient is too young for a patellofemoral arthroplasty which

claim is supported by peer reviewed literature and standards of good medical

practice.” (R. 410.) The reviewer acknowledged that Dr. Gersoff “identified several

well accepted published peer reviewed articles . . . of improved function and

outcomes following ACI. . .” and that the procedure is supported by some insurers.

(Id.) Nonetheless, the reviewer stated that the surgery “is not medically necessary

based on Milliman Guidelines and applicable plan language.” (R.410-11.) The

reviewer also cited several additional medical literature references in support of the

decision. (R. 411.)

III.   APPLICABLE PLAN LANGUAGE

       The Plan states that “[n]o benefits shall be payable under any part of the

Health Plan for the following list of exclusions: . . . a service, supply or treatment not

Medically Necessary, including experimental procedures.” (R. 51.) The Plan defines

“Medically Necessary” as:

             care and treatment that is recommended or approved by a
             Provider; is consistent with the Plan Participant’s
             condition and accepted standards of good medical
             practice; is medically proven to be effective treatment of
             the condition; is not performed mainly for the convenience
             of the Plan Participant or Provider of medical services; is
             not conducted for research purposes; and is the most
             appropriate level of services which can be safely provided
             to the Plan Participant. All of these criteria must be met;
             merely because a Provider recommends or approves
             certain care does not mean that it is Medically Necessary
             or that it is covered under the Plan.

(R. 109.)
                                            8
       The Plan also provides that “[n]o benefits shall be payable under any part of

any Health Plan for . . . a service, supply or treatment not Medical Necessary,

including experimental procedures”; or “[a]ny Experimental, Unproven, or

Investigational procedures. . . .” (R. 51-52.) It further states:

              Specific sources of information will be reviewed by the
              Health Plan in its determination of whether a procedure,
              drug or device is Experimental, Unproven, or
              Investigational. The following are some but not all of the
              sources the Health Plan will include as part of its review
              process:

              a. This SPD;
              b. Any and all consent documents you sign;
              c. Any protocols pursuant to which the treatment,
              procedure, drug, or device is to be delivered;
              d. Medical records; and
              e. Authoritative medical literature.

(R. 52.) Both parties agree that this language is applicable to the claim at issue.

IV.    ANALYSIS

       A.     Standard of Review

       A “denial of benefits challenged under ' 1132(a)(1)(B) is to be reviewed under

a de novo standard unless the benefit plan gives the administrator or fiduciary

discretionary authority to determine eligibility for benefits or to construe the terms

of the plan.” Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989). There is

no dispute in this case that the disability policy gives discretion to Banner to

administer the Plan, construe and interpret the terms of the Plan, and to determine

eligibility for benefits. (R. 11-12.) Therefore, this Court must apply the arbitrary and

                                             9
capricious standard of review. Van Steen v. Life Ins. Co. of N. Am., 878 F.3d 994, 997

(10th Cir. 2018).

       Under the arbitrary and capricious the court must uphold the determination

“so long as it was made on a reasoned basis and supported by substantial evidence.”

Id. “Substantial evidence is such evidence that a reasonable mind might accept as

adequate to support the conclusion reached by the decisionmaker.” Caldwell v. Life

Ins. Co. of N. Am., 287 F.3d 1276, 1282 (10th Cir. 2002) (cleaned up). In determining

whether the evidence in support of the administrator’s decision is substantial, the

court must take into account record evidence that detracts from its weight. Id.

       “Indicia of arbitrary and capricious decisions include lack of substantial

evidence, mistake of law, bad faith, and conflict of interest by the fiduciary.”

Caldwell, 287 F.3d at 1282. The court also gives less deference if a plan

administrator fails to examine relevant evidence. Id.; see also Mason v. Reliance

Standard Life Ins. Co., No. 14-CV-01415-MSK-NYW, 2015 WL 5719648, at *7 (D.

Colo. Sept. 30, 2015).

       Here, it is undisputed that Banner was operating under a conflict of interest

in deciding the claim. Ms. Weiss has shown that Banner both sponsors and

administers the Plan. (R. 3, 11, 32, 70, 101-102, 110.) The plan is self-funded

“meaning the benefits are paid from the general assets of Banner.” (R. 4, 102.) The

Supreme Court has noted that “[i]n such a circumstance, every dollar provided in

benefits is a dollar spent by . . . the employer; and every dollar saved . . . is a dollar

in [the employer’s] pocket.” Metropolitan Life Ins. Co. v. Glenn, 554 U.S. 105, 112

                                             10
(2008) (internal quotation marks omitted); see also Caldwell, 287 F.3d at 1283

(inherent conflict existed because the administrator was both the administrator and

insurer). This means that the deference under the arbitrary and capricious standard

of review must be dialed back, Weber v. GE Group Life Assur. Co., 541 F.3d 1002,

1010 (10th Cir. 2008), and the conflict must be weighed as a factor in determining

whether the decision was arbitrary and capricious. Glenn, 554 U.S. at 112.

      The Tenth Circuit uses “a sliding scale approach where the reviewing court

will always apply an arbitrary and capricious standard, but will decrease the level of

deference given in proportion to the seriousness of the conflict.” Weber, 541 F.3d at

1010 (cleaned up). “The importance of a conflict of interest ‘is proportionate to the

likelihood that the conflict affected the benefits decision.’” Van Steen, 878 F.3d at 997

(quoting Graham v. Hartford Life & Accident Ins. Co., 589 F.3d 1345, 1358 (10th Cir.

2009)).

          B.    The Merits

          Plaintiff argues that Banner improperly used the Milliman Guidelines in

arriving at its decision. She also argues that Banner failed to provide Dr. Kort’s

report to the external reviewer, thus constituting a procedural irregularity that

tainted the decisionmaking process. Even applying the somewhat more stringent

standard of review discussed above, the Court rejects both arguments.

          The Court’s analysis must focus on the administrator’s interpretation of the

plan itself, in this case the determination that the ACI surgery was not “Medically

Necessary.” See Egert v. Connecticut Gen. Life Ins. Co., 900 F.2d 1032, 1036-37 (7th

                                             11
Cir. 1990). The plan language is critical to the analysis because it allows an

employee to “determine exactly what his rights and obligations are under the plan.”

Cirulis v. UNUM Corp., 321 F.3d 1010, 1013 (10th Cir. 2003) (internal quotation

marks omitted). Consequently, “the imposition of new conditions that do not appear

on the face of a plan constitutes arbitrary and capricious conduct.” Id.

       The Plan in this case does not specifically refer to the Milliman Guidelines as

a basis for determining medical necessity or as a source the Plan will use as part of

its review process. The list of sources it states that it will consider is, however,

nonexclusive. (R. 52). And the Plan grants Banner discretionary authority to

determine whether treatment is “Medically Necessary.” (R. 12.) Courts have long

recognized that an administrator may establish and rely on procedures or guidelines

so long as they reasonably interpret the plan. Egert, 900 F.2d at 1036; see also Smith

v. Health Servs. of Coshocton, 314 F. App’x 848, 859 (6th Cir. 2009) (collecting cases);

E.R. v. UnitedHealthCare Ins. Co., 248 F. Supp. 3d 348, 362 (D. Conn. 2017). The

guidelines cannot, however, “change the definition of a term within a plan or

effectively add requirements to that definition.” Id.; see also Florence Nightingale

Nursing Serv. v. Blue Cross/Blue Shield of Ala., 41 F.3d 1476, 1483-84 (11th Cir.

1995). 4


4      While the above cases discuss internal guidelines or policies adopted by and
relied on by the plan sponsor or administrator, the rationale of those cases is equally
applicable to external guidelines such as the Milliman Guidelines. Cf. Fought v.
UNUM Life Ins. Co. of Am., 379 F.3d 997, 1003 (10th Cir. 2004) (in assessing
whether denial of benefits was arbitrary and capricious, one factor to be considered
is whether the denial is “reasonable in light of any external standards”), abrogated
on other grounds by Metropolitan Life Ins. Co. v. Glenn, 554 U.S. 105.
                                           12
      Here, Plaintiff has not shown that that it is unreasonable for Banner to rely

on the Milliman Guidelines, or that the Milliman Guidelines unreasonably interpret

the Plan or its definition of “Medically Necessary.” Banner asserts, and this Court

agrees, that reliance on the Milliman Guidelines is reasonable because it provides

“[e]vidence-based criteria for determining the medical necessity of established and

emerging procedures and diagnostic tests that usually take place in ambulatory care

or outpatient settings.” Milliman Care Guidelines for Ambulatory Care,

https://www.mcg.com/care-guidelines/ambulatory-care; see also Norfolk Cnty.

Retirement Sys. v. Cmty. Health Sys., Inc., 877 F.3d 687, 690 (6th Cir. 2017) (noting

that “[t]o determine whether a person needs inpatient or outpatient care, most

hospitals use” either “the InterQual Criteria or the Milliman Care Guidelines,” and

that the Milliman Guidelines “were written and reviewed by over 100 doctors,

reference 15,000 medical sources,” and are used by about 1000 hospitals); Becker v.

Chrysler LLC Health Care Benefits Plan, 691 F.3d 879, 887 n.37 (7th Cir. 2012) (“the

Plan asserts—and Ms. Becker does not deny—that [the Milliman Guidelines] is a

nationally recognized clinical decision support tool”). As one court noted, the

administrator “must determine medical necessity in determining coverage and,

therefore, must use some criteria (e.g., Milliman Care Guidelines or the expertise of

a medical professional) in making a reasonable decision in that regard.” Summersgill

v. E.I. Dupont de Nemours & Co., No. 13-cv-10279, 2016 WL 94247, at *9 (D. Mass.

Jan. 6, 2016).



                                          13
       Reliance upon the Milliman Guidelines was particularly appropriate in this

case in light of the plan language specifying that “[n]o benefits shall be payable . . .

for . . . a service, supply or treatment not Medically Necessary, including . . . “[a]ny

Experimental, Unproven, or Investigational procedures. . . .” (R. 51-52.) The plan

does not define “Unproven,” but it does state that a procedure is “Experimental and

Investigational” if: (1) “the Claims Administrator in its sole discretion determines

that there exists reliable evidence . . . that further studies or clinical trials are

necessary to determine . . . its efficacy or its efficacy as compared with a standard

means of reliable treatment or diagnosis” or (2) “the claims administrator in its sole

discretion determines that based on prevailing medical evidence the . . . procedure is

Experimental or Investigative.” (R. 107-08.) Notably, these definitions do not address

the particular needs of the patient, but address more generally whether a particular

procedure is “Experimental or Investigative.”

       Here, the plan administrator, exercising its discretion, effectively determined

that the Milliman Guidelines were “reliable evidence” that ACI is “Experimental”

within the meaning of the plan language. In contrast, in the decision on which Ms.

Weiss most heavily relies, H.N. v. Regence Blue Shield, 15-CV-1374 RAJ, 2016 WL

7426496 (W.D. Wash. Dec. 23, 2016), the Milliman Guidelines were not used to

assess the general question of whether a particular treatment was “experimental” or

“unproven,” but to assess the appropriateness of a particular treatment for a

particular patient. See id. at *4 (reviewer found that “Patient does not meet any of

the [Milliman Guidelines] for re-admission to [mental health inpatient] for a child or

                                             14
adolescent”). That individualized question is much more likely to be one that a

reviewer or provider with more complete knowledge of the patient’s circumstances

will be able to answer, where the Guidelines are more likely to be a reliable source

when it comes to the broader question of whether a treatment in general meets the

“accepted standards of good medical practice [and] is medically proven to be effective

treatment of the condition.” (R. 109.) Since the decision here was based on this latter

consideration, its reliance on the Milliman Guidelines was not improper.

      Ms. Weiss does not, in fact, dispute that the Milliman Guidelines constitute

“reliable evidence” for purposes of addressing the “Experimental or Investigative”

question. Indeed, she acknowledges that she is not asserting that use of medical

guidelines like the Milliman Guidelines is unreasonable per se. Reply Br. at 4 (Doc.

56). Instead, Ms. Weiss contends that Banner unreasonably used the Milliman

Guidelines as the sole criteria in determining medical necessity without advising the

plan participants of this.

      The record shows, however, that the Milliman Guidelines were not the sole

criteria in determining medical necessity. 5 Banner stated in both the initial denial of

Plaintiff=s claim and the appeal that the claim was reviewed by a medical doctor, and

in the appeal that the “Appeals and Grievance Committee carefully considered all

the information submitted, along with the application of the Plan provisions.”


5     This also distinguishes the instant case from the decision in H.N. v. Regence
Blue Shield. The court in Regence observed that “[t]he [Milliman Guidelines] might
be a helpful tool but were not intended to operate as a sole basis for denying
treatment.” 2016 WL 7426496, at *4. In addition, as Banner points out, the court’s
review in Regence was de novo. Id. at *1.
                                          15
(R. 172, 301.) Moreover, it referred the claim to an external reviewer, who conducted

a thorough review of the claim. The reviewer stated in the decision upholding

Banner=s adverse determinations that it reviewed the medical records and

documentation provided by the parties, the letters of appeal, the peer reviewed

literature that supported the claim, and the fact that it was supported by some

insurers. (R. 405-11.) The Court finds from this that the reviewer considered and

credited Plaintiff=s relevant evidence.

      The external reviewer found that the claim was not medically necessary based

on the fact that were no well-conducted randomized controlled studies “in the

published peer review literature demonstrating the safety, efficacy, and improved

long term outcomes of the procedure.” (R. 410.) The reviewer further noted that

“[t]here are numerous Level IV studies published on the efficacy of ACI for

symptomatic lesions of the patella in small series with short to mid term follow up

which does not satisfy the plan language requirements of medical necessity.” (Id.)

The reviewer also cited six other sources of medical literature in support of the

decision, in addition to the Milliman Guidelines. (R. 411.) Thus, the reviewer’s

conclusion that the procedure was not medically necessary was based on the

applicable plan language, the Milliman Guidelines, and other literature in the field.

(R. 406, 409, 410-11.)

      The external reviewer thus did not rely solely on the Milliman Guidelines, and

provided a reasoned basis for upholding the denial of the claim. The administrator’s

decision “‘need not be the only logical one, nor even the best one.’” Finley v. Hewlett-

                                           16
Packard Co. Emp. Benefits Org. Income Prot. Plan, 379 F.3d 1168, 1176 (10th Cir.

2004) (quoting Kimber v. Thiokol Corp., 196 F.3d 1092, 1098 (10th Cir. 1999)).

Instead, the decision only need be grounded in a reasonable basis. Id. This Court

holds that Banner’s decision was grounded in a reasonable basis.

      This Court also rejects Ms. Weiss’s argument that Banner did not provide Dr.

Kort’s opinion to the external reviewer. The reviewer’s letter to Plaintiff stated that

the information provided to the reviewer included a “Letter, undated, 3 pages”

followed by “Appeals and Grievance Reviewer Attestation 11/12/14, 1 page.” (R. 406,

408.) Dr. Kort’s letter was three pages and his attestation is dated November 12,

2014. (See R. 394-97.) Banner also notes that the records provided to the external

reviewer are located in the Administrative Record at 325-404, and contain Dr. Kort’s

letter and attestation. The Court finds from this that Dr. Kort’s letter was provided

to the external reviewer. 6

      Finally, although this Court has considered the conflict of interest as a factor,

it does not alter the analysis. Banner granted Plaintiff an external review by an

independent reviewer, who conducted a reasoned analysis of the claim and reached

the same result as Banner. See Green v. Life Ins. Co. of N. Am., 750 F. App=x 676,

679-80 (10th Cir. 2018) (finding administrator properly dealt with conflict of interest

when it referred the case to independent peer reviewers). This Court has taken a

“hard look” at the evidence and arguments presented to the plan administrator to


6      Dr. Kort’s opinion cautioned that the ACI procedure has “variable results and
significant incidents of secondary procedures,” and that Ms. Weiss needed to be
informed of this. (R. 294-96.)
                                          17
ensure that the decision was a reasoned application of the plan to the particular case

untainted by the conflict of interest, DeGrado v. Jefferson Pilot Fin. Ins. Co., 451

F.3d 1161, 1168 (10th Cir. 2006), and finds that it was.

IV.   CONCLUSION

      Based on the foregoing, it is

      ORDERED that the Joint Motion for Determination (Doc. No. 57) is

GRANTED consistent with this Order. It is

      FURTHER ORDERED that Banner=s decision is UPHELD. Judgment shall

enter in favor of Banner Health and against Plaintiff.

      Dated: September 19, 2019

                                        BY THE COURT:




                                        Daniel D. Domenico
                                        United States District Judge




                                           18
